Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-16, 18-21 and 27 are currently pending. Claim 15 has been amended. Claim 17 has been canceled. Claim 27 has been added.
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-2, 4-14 and 27 in the reply filed on March 24, 2022 is acknowledged.
Claims 15-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Claims 1-2, 4-14 and 27 are currently under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 13, 2020 and March 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 4, 7-13 and 27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Agueros Bazo et al., US 2015/0335577 A1; Published: 11/26/15.
Independent claim 1 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is freeze-dried.
Independent claim 9 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is an aqueous solution.
 The present invention relates to the production of microparticles for encapsulating probiotic bacteria (meeting the limitation of biological material; see Bazo’s paragraph 0049). Therefore, in one aspect, the invention relates to microparticles, hereinafter "microparticles of the invention", comprising a matrix and a probiotic bacterium, wherein said matrix consists in casein and chitosan (see paragraph 0050; meeting portions of claim 1 and 27).
As used herein, the term "microparticles" is used to designate colloidal systems of sphere types or similar shapes having a size less than 1 millimeter (mm), generally in the order of 0.5 to 999 micrometers (.mu.m), typically in the order of 1 to 900 .mu.m. In a particular embodiment, the microparticles of the invention have a size less than 1 mm, generally comprised between 0.1 and 999 .mu.m, typically between 0.2 and 900 .mu.m, advantageously between 0.3 and 500 .mu.m, preferably between 0.4 and 250 .mu.m, more preferably between 0.5 and 125 .mu.m, even more preferably between 0.7 and 50 .mu.m, still more preferably between 1 and 40 .mu.m, even still more preferably between 2 and 12 .mu.m approximately (see paragraph 0051; meeting partial limitations of claim 1, 2 and 27).
The term "probiotic" is defined as a live microorganism which exerts a beneficial physiological action on host health when administered in suitable amounts. The probiotics used in the present invention are "probiotic bacteria", i.e., live bacteria which exert a beneficial physiological action on host health when administered in suitable amounts. In a particular embodiment, said probiotic bacterium is a bacterium of the genus Bifidobacterium or Lactobacillus (see paragraph 0053; meeting the limitations of claims 9-11).  As used herein, a "tripolyphosphate" is a compound comprising polyphosphate penta-anion which is the conjugated base of triphosphoric acid, for example, sodium tripolyphosphate, commonly identified as STPP (sodium tripolyphosphate) or simply as "TPP" (see paragraph 0062; meeting the limitation of claim 4; phosphate ion).
The aqueous solution or suspension containing the casein source can be obtained by conventional methods known by the persons skilled in the art, for example, by means of adding the casein source to an aqueous medium. As used herein, an "aqueous medium" is a medium comprising water, preferably a medium containing mainly water, more preferably the aqueous medium consists essentially of water. The amount of casein that can be contained in said aqueous solution can vary within a wide range; nevertheless, in a particular embodiment, the amount of casein contained in said aqueous solution is comprised between 0.1% and 10% (w/v), preferably between 0.5% and 5%, more preferably between 1% and 2%. Said aqueous solution of casein preferably does not contain any organic solvent (see paragraph 0075; meeting a partial limitation of claim 2 and 13). 
Moreover, Agueros Bazo et al. disclose that the amount of probiotic bacteria which may present in the bacterial suspension can vary within a wide range; nevertheless, in a particular embodiment, the amount of probiotic bacteria present in the bacterial suspension is at least 10.sup.6 CFU/ml, generally between 10.sup.6 and 5.times.10.sup.12 CFU/ml, preferably between 10.sup.8 and 10.sup.12 CFU/ml. In a particular and optional embodiment, the bacterial suspension also contains a saccharide, such as sucrose or other suitable disaccharide, such as for example, maltose or trehalose (polyhydroxyl); these compounds generally play an important role during the process of drying the microparticles since they protect both cell membrane and proteins (see paragraph 0077; meeting the limitation of claim 7 and 8; polyhydroxyl compound). Regarding chitosan, virtually any chitosan, or suitable derivative thereof can be used to put the method of the invention into practice; nevertheless, in a particular embodiment, said chitosan has a degree of deacetylation comprised between 60 and 100%, preferably between 75% and 95%, and a molecular weight comprised between 5 and 850 kDa, typically between 25 and 300 kDa, preferably between 40 and 200 kDa, more preferably between 50 and 150 kDa. In a particular embodiment, the chitosan is in the form of an aqueous solution or suspension (meeting the limitation of claims 2 and 12; paragraph 0077). 
Agueros Bazo et al. disclose that the aqueous solution or suspension containing chitosan can be obtained by conventional methods known by the persons skilled in the art, for example, by means of adding chitosan to an aqueous medium, for example, water or a medium containing mainly water. The amount of chitosan which can be contained in said aqueous solution or suspension can vary within a wide range; nevertheless, in a particular embodiment, the amount of chitosan contained in said aqueous solution or suspension is comprised between 0.05% and 1% (w/v), preferably between 0.1% and 0.3%, more preferably between 1% and 2%. Said aqueous solution or suspension of chitosan preferably does not contain any organic solvent (see paragraph 0077).
Lastly, Agueros Bazo et al. disclose that if desired the suspension resulting from the mixing of casein, probiotic bacteria and chitosan which contains the microparticles of the invention is subjected to a drying treatment by conventional methods, advantageously by means of spray drying or by means of lyophilization, in order to dry the microparticles of the invention; this drying treatment allows obtaining the microparticles of the invention in the form of powder, which contributes to increasing the stability thereof (see paragraph 0085; partially meeting the limitation of claim 1 and 27).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

5.	Claim(s) 1, 4, 6-11, 13-14 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Myatt et al., US 2005/0100559 A1; Published:5/12/05.
Independent claim 1 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is freeze-dried.
Independent claim 9 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is an aqueous solution.
Myatt et al. disclose stabilized composition comprising a probiotic (biological material; meeting the limitation of claim 1 [in part], 10-11 and 27[in part]). Bacterial concentrate is dried by freeze-drying, it may be desirable to incorporate a cryoprotectant in the fermentation culture before drying. Suitable known cryoprotectants include mono and disaccharides (polyhydroxyl compound; see paragraph 0025; meeting the limitation of claim 1[in part], 7 and 27 [in part]). Furthermore, the dried bacteria concentrate needs to be dried sufficiently to lower the water content to less than 20%, more preferably still less than 6%. It is desirable to select a cryoprotectant such that the dried bacteria concentrate has a low water activity, preferably less than 0.5 (see paragraph 0025; meeting the limitation of claim 13). Any of the various procedures for drying bacteria or servitive biological materials to a powder can be used and include freeze-drying (see paragraph 0025; meeting the limitation of claim 1[in part] and 27[in part]). 
The dried bacteria concentrate may comprise any bacterial family, genus, species or strain that is not harmful to host animals upon oral consumption, preferably those bacterial strains that are not harmful, preferably a probiotic, following oral consumption in mammals, more preferably following oral consumption in humans or companion animals. Preferably, the bacteria comprise lactic acid bacteria (see paragraph 0026; meeting the limitation of claim 1[in part], 9-11 and 27[in part]).
The dried bacterial compositions of the present invention may further comprise a stabilizer. Preferably, the stabilizer of the present invention comprises a material or materials having a water activity of less than 0.5 when at a water content of 10%. Preferably, the stabilizer has a water activity of less than 0.4, more preferably less than 0.25, more preferably still less than 0.15 (claim 14). Preferably the water content of the stabilizer is less than 10%, more preferably less than 8%, more preferably still less than 6% (claim 13). Where the composition is to be encapsulated, the stabilizer preferably has a water activity of less than 0.4, more preferably less than 0.15, and a water content of less than 8%, more preferably less than 6% (meeting the limitation of claim 14; see paragraph 0030). 
Where the dry bacteria composition is in the form of a packaged composition, the composition may be in the form of a bulk powder, packaged in sealed containers such as jars or sachets, or may be encapsulated using methods known to those skilled in the art. Where the composition is encapsulated, the coating preferably comprises low water content materials. Non-limiting examples of suitable encapsulation materials include hydroxypropylmethylcellulose, gelatin, starches, alginates or mixtures thereof, preferably hydroxypropylmethylcellulose. Types and methods of encapsulation are well known to those skilled in the art. Other methods are described in co-pending U.S. patent application Ser. No. 10/263,516 (see paragraph 0037; claim 6).   Said paragraph 0046 of ‘516 application teaches that the capsule layer comprises a component selected from the group consisting of gelatin (including modified gelatins, for example, gelatin phthalate or gelatin succinate), hydroxypropylmethylcell- ulose (HPMC), starches, cellulosic polymers, other like polymers, and mixtures thereof. Polymer by definition are molecules below 100nm (meets the limitation of claim 1[in part], 6 and 27[in part]).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

6.	Claim(s) 1-2, 5, 7, 12 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flendrig et al., US 2009/0238947; Published: 9/24/09.
Independent claim 1 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is freeze-dried.
Independent claim 9 is drawn to a composition comprising: a biological material; a polyhydroxyl compound; and nanoparticles, wherein the composition is an aqueous solution.
Flendrig et al. disclose the calcium containing nanoparticles used in the present invention stabilized by means of a biopolymer and their derivatives, such as, polyamides (e.g. proteins and poly(amino acids)), polysaccharides (polyhydroxyl compound) (e.g. cellulose, starch and xanthan), organic polyoxoesters synthesized by bacteria and eukaryotic organisms (e.g. poly(hydroxyalkanoic acids), poly(malic acid), polylactides, polyglycolide, polyanhydrides, polyesteramides and cutin), polythioesters, polyphosphate, polyisoprenoids (e.g. natural rubber or Gutta Percha), polyphenols (e.g. lignin or humic acids), and nucleic acids such as ribonucleic acids and deoxyribonucleic acids. The most preferred biopolymers are polyamides (protein and poly(amino acids)) and polysaccharides (see paragraph 0020).
The polyamide (protein) source may be any specific type of protein, e.g. animal (collagens and gelatines), in particular dairy protein, or plant protein (see paragraph 0021; meeting the limitation of biological material). The polysaccharide source can be used as stabilizers, particularly polysaccharide gums (see paragraph 0022; meeting the limitation of claim 7). The amount of the biopolymer to be used may be generally about 0.01 to 10 wt. %, preferably 0.1 to 5 wt. %, and preferably around 1% wt. with respect to the total amount of non-dried product containing nanoparticles, but these ranges do not restrict the scope of the invention because they may vary depending on differences in the type of biopolymer and concentration of nanoparticles. The weight ratio of biopolymer to calcium-containing nanoparticles is generally at least about 1:10,000 or higher (e.g. more biopolymer in comparison to nanoparticle mass; see paragraph 0026; meeting the limitation of claim 5).
The calcium-fortified food products of the present invention can be advantageously in the form of beverages, (dry) soups, fat spreads, (yoghurt or protein) drinks, ice cream, dressings or cereal products like bread (see paragraph 0034; meeting the limitation of claim 1[in part], 2[in part], 27[in part]). The calcium solution was then quickly added the phosphate-whey protein solution prepared above with vigorous stirring. The pH of the resulting mixture was not further adjusted. The reaction self-terminated after several minutes after the formation of calcium phosphate nanoparticles, a white suspension that does not sediment for several hours. The resulting reaction mixture was subjected to solid-liquid separation by centrifugation, to concentration, or to drying (see paragraph 0050; meeting the limitation of claim 5). 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Conclusion
7.	No claim is allowed. 
 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynch US 2014/0308332.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/
Examiner, Art Unit 1645                                                                                                                                                                                           May 7, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645